DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 09/142022 is acknowledged. The amendment includes cancelation of claims 4-5, 7, 16-17, 19, newly added claims 21-26 and claims 1, 6, 13, 18 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new references of Imielinski and Brewster).
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-15, 18, 20-26 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.

Analysis

Claims 1 and 13 recite a method and an apparatus respectively. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Claim 1 is then analyzed to determine whether it is directed to any judicial exceptions. 
Prong 1:
Determining…limitation (minus the processor):
- The specification describes the limitation actions in terms that are practically performable in the mind: pp. 15-16 (showing easily readable headers and content information, similar to what would be found in a book, and understandable by a human reader); pp. 16-17 (example of determining or comprehending that two or more sorts of attribute information can be summarized; i.e. summarizing the column labels from Table 1 on p. 1 from ‘Financial product series,’ and various days into “financial term,” or “financial product”; additional example of the inability to summarize the columns of table 2).
- Looking at a list of words, determining a semantic similarity between the words, and summarizing that similarity is a process that people are capable of and routinely do in their minds (i.e. looking at a shelf of books on taxes, accounting, investment, and making a determination that one is in the financial section of the library).
Constructing…limitation (minus processor):
- The BRI includes actions performable by the human mind (or with pen and paper). Page
10 describes the knowledge points as Frequently Asked Questions (FAQs). People routinely write FAQs for a variety of topics. Page 25 describes the knowledge point (similar to the one claimed) for the information in table 1. The example provided is the type of question and answer that people regularly use in conversation (or a written FAQ, see spec examples regarding interest rate questions). A person with the aid of pen and paper (or their own personal knowledge) can easily perform the claimed process mentally: “how much is the annual interest rate of Zengli series 90 days?” “Zengli series’ 90 days annual interest rate is 4.18.”
- The search portion of the limitation would encompasses a person asking if someone knows about Financial Products. However, a simple keyword search and retrieval on its own may also comprise a type of insignificant extra-solution activity (See below).
PEG Prong 2
Obtaining…and storing…limitations:
- Insignificant extra-solution (mere data gathering/output). Various processor limitations encompass generic computing elements. With respect to the search portion of the claim, the limitation is discussed above under prong 1. Alternatively or additionally, simple search and retrieval – recited at a high level of generality – is a type of insignificant extra-solution activity (i.e. mere data gathering/output, see MPEP 2106.05(g) – obtaining information about transactions using the internet to verify credit card transactions).
At step 2B, These limitations are merely insignificant extra solutions (data gathering/output/storing). Nothing in the claims integrates the judicial exception into a practical application the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional. 
Accordingly, considered individually and a whole, the claim is directed to an abstract idea without significantly more.
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claim 1 is  rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
  	
Independent claim 13 is being rejected for similar reason of the rejection of claim 1. The claim recites “an apparatus…”. This limitation describes generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application. At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself. In view of MPEP 2106 and the current guidelines for subject matter eligibility, claim 13 is ineligible under 35 USC 101.
Claims 2-3, 6, 8-12, 18, 20, 21-26 are dependent on their respective parent claims 1 and 13 and include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claims 2-3, 6, 8-12, 18, 20, 21-26 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 , 9, 12-14, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1).
Regarding claim 1, Imielinski teaches a method for establishing an intelligent question answering repository, applied to a terminal device comprising a processor, comprising: 
obtaining structured data from a relational database including a title, a header and a table body, by the processor (Fig. 3, 4A, paragraph [0061], structured data is received; the data is organized in columns 56, 58 and 60; column 56 includes data for the year the Oscar was won, column 58 includes data for the actor who won the Oscar, and column 60 includes data for the movie title for which the actor won the award; Fig. 4A illustrates the obtained structured data with ‘TIME’, ‘ACTRESS’, “MOVIE’ interpreted as header content and data values corresponding to each column that are interpreted as a table body; also see paragraph [0069]-[0070]); 
determining two or more sorts of attribute information corresponding to table body from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns, by the processor (paragraph [0066]-[0068], [0083]-[0084], [0100]-[0101], with linguistic variation, the data is analyzed to identify, for example, synonyms, domain words, stop phrase stop phrases, and meaningless words, using this information, parameterized question can be identified, which can be annotated to the view; the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the set of questions corresponding to ACTOR includes, for example: Who won best actor in 1969; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor, noted, the ‘1969’ and ‘actor’ are interpreted as two or more sort of attribute information corresponding to header content of one or more columns).
constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression, the question expression including at least two attribute information of two or more sorts of attribute information, and the answer expression including the title and the at least two attribute information, by the processor, wherein the title in the answer expression is used to search the structured data corresponding to the title and obtain an answer from the structured data (Fig. 3, 4A-B, paragraph [0066]-[0068], [0083]-[0084], [0100]-[0101], with linguistic variation, the data is analyzed to identify, for example, synonyms, domain words, stop phrase stop phrases, and meaningless words, using this information, parameterized question can be identified, which can be annotated to the view; the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the answers may also be parameterized answers; the set of questions corresponding to ACTOR includes, for example: Who won best actor in 1969; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor; the answers corresponding to the answerable questions may be linked to the question and/or annotated to the table, the answers may be a parameterized answer linked to the parameterized question; the answer is “John Wayne won Best Actor in 1969 for his role in the movie True Grit”);
storing the structured data, the question and answer knowledge points and the attribute information into a repository (paragraph [0067], [0071], paragraph [0014], [0048], the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the answers may also be parameterized answers; one or more questions may annotated to each of the columns, representing questions that are answerable by the data in the column; one or more answers corresponding to the annotated questions may also be annotated to the table; the databases are stored in storage media, which includes structured data; a database to store a plurality of database items organized into columns and a question annotated to each of the columns, question being parameterized question).
Imielinski does not explicitly disclose: wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column.
Brewster teaches wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information (if the pattern matching operation indicates that the pattern of the ‘full name’ column matches the pattern formed by the ‘first name’ and ‘last name’; when two columns are combined, the corresponding cells from the same row are added to form a new cell (e.g., ‘Bob’ from the first name column and ‘Smith' from the ‘last name’ column are added to from a new result ‘Bob Smith’), paragraph [0046], line 9-12 and 15-19); when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column (the remaining column ‘employer’ is treated as a non-matching column and added to the set of non-matching column, paragraph [0048], line 10-12).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column into systems and methods for answering user questions of Imielinski.
Motivation to do so would be to include wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column to overcome issue with difficulty for the user to manually inspect columns and determine which columns should be appended (Brewster, paragraph [0003], line 12-13).
Regarding claim 2, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the structured data comprises a static two-dimensional table, the obtaining structured data including a title, a header and a table body comprises: obtaining a static two-dimensional table including a title, a header and a table body, the header being the first row of the static two-dimensional table, and the table body being rows other than the first row of the static two-dimensional table (Imielinski, Fig. 3, 4A, paragraph [0061], structured data is received; the data is organized in columns 56, 58 and 60; column 56 includes data for the year the Oscar was won, column 58 includes data for the actor who won the Oscar, and column 60 includes data for the movie title for which the actor won the award; Fig. 4A illustrates the obtained structured data with ‘TIME’, ‘ACTRESS’, “MOVIE’ interpreted as header content and data values corresponding to each column that are interpreted as a table body; also see paragraph [0069]-[0070]); and the storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing the static two-dimensional table, the question and answer knowledge points and the attribute information into a repository (Imielinski, paragraph [0067], [0071], paragraph [0014], [0048], the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the answers may also be parameterized answers; one or more questions may annotated to each of the columns, representing questions that are answerable by the data in the column; one or more answers corresponding to the annotated questions may also be annotated to the table; the databases are stored in storage media, which includes structured data; a database to store a plurality of database items organized into columns and a question annotated to each of the columns, question being parameterized question). 
Regarding claim 9, Imielinski as modified by Brewster teach an intelligent question answering method based on a repository, the repository being established by the method for establishing an intelligent question answering repository of claim 1 as explained above, the intelligent question answering method comprises: when receiving request information from a user (Imielinski, paragraph [0078], a query is received), matching question and answer knowledge points in a repository according to the request information, by the processor (paragraph [0097], a query can be matched to a tag (e.g., annotated question); 
obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points (Imielinski, Fig. 3, 4A-B, paragraph [0070], [0101], the table is identifiable by the object contained therein; the objects refer to concept of each column, may be the same as the header information, the object may be used by the system to locate a table which can answer a received query; the answer to the query ‘like,, when did the duke win best actor’ is ‘John Wayne won Best Actor in 1969…’); 
searching a corresponding answer in the structured data according to the request information, and generating a final answer according to a searched answer and a determined answer expression, by the processor (Imielinski, paragraph [0099]-[0101], the answer may be determined using methods including, for example, exact question matching, inexact question matching and non matching; the answer may be parameterized answers linked to the parameterized question matching the received query); 
and returning the final answer to the user, by the processor (Imielinski, paragraph [0076], line 10-11, the answer provided to the user who entered the search query). 
Regarding claim 12, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points comprises: searching a corresponding static two-dimensional table or link information of a database corresponding to a corresponding dynamic database table according to the title (Imielinski, paragraph [0099]-[0101], the answer may be determined using methods including, for example, exact question matching, inexact question matching and non matching; the answer may be parameterized answers linked to the parameterized question matching the received query); and obtaining a searched static two-dimensional table, or obtaining a corresponding dynamic database table according to the link information (Imielinski, Fig. 3, 4A-B, paragraph [0070], [0099]-[0101], the answer may be determined using methods including, for example, exact question matching, inexact question matching and non matching; the answer may be parameterized answers linked to the parameterized question matching the received query; the table is identifiable by the object contained therein; the objects refer to concept of each column, may be the same as the header information, the object may be used by the system to locate a table which can answer a received query; the answer to the query ‘like,, when did the duke win best actor’ is ‘John Wayne won Best Actor in 1969…’). 
As per claim 13, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected; further noted, ‘processor’ and ‘memory’ are described in paragraph [0108]).
As per claim 14, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 2 and is similarly rejected.
Regarding claim 21, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 1, further teach selecting a primary key column according to the header contents; taking a column heading of the primary column as a sort of attribute information (paragraph [0066]-[0068], [0083]-[0084], [0100]-[0101], with linguistic variation, the data is analyzed to identify, for example, synonyms, domain words, stop phrase stop phrases, and meaningless words, using this information, parameterized question can be identified, which can be annotated to the view; the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor, it is noted that one of the ordinary skill in the art would know TIME for table Oscar award is unique since Oscar award only held once a year, thus the value of column according to the header content ‘TIME’ that is interpreted as primary key column).
Regarding claim 22, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 21, further teach constructing the initial knowledge point using attribute information of the primary key column and attribute information of one column in other columns (Imielinski, paragraph [0066]-[0068], [0083]-[0084], [0100]-[0101], parameterized question can be identified, which can be annotated to the view; the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the set of questions corresponding to ACTOR includes, for example: Who won best actor in 1969; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor, noted, the initial knowledge point using attribute information of the primary key column and attribute information of one column in other columns).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Allen et al. (U.S. Patent No. 9,286,290 B2, referred as ‘Allen Corville’).
Regarding claim 3, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table.
Allen Corville teaches wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table (a document 402 comprising a table structure 404 and corresponding summary 406 (or predetermined amount of text in close proximity to the table), is input to the table ingestion engine, col. 17, line 13-15; it should be noted that in some cases, the location of the value for the insight type may not be actually in the table data structure 404 but may be an additional cell generated in memory based on the content of table data structure 404, e.g., a total value for totaling all of the values of a particular column, in such a case, the location convention may treat these additional dynamically generated fields to be appended to the table data structure 404 and thus, the location values in the tuple may specify column and row locations not originally present in the table data, col. 18, line 26-36, Fig. 4).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table into methods and system for answering user questions of Imielinski.
Motivation to do so would be to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table to address with issue NLP [Natural Language Processing] mechanism typically have difficulty in handling tables within textual content (Allen Corville, col. 1, line 27-28).
Imielinski as modified by Brewster and Allen Corville further teach: storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing link information of a database corresponding to the dynamic database table, the question and answer knowledge points and the attribute information into a repository (Allen Corville teaches invoking the operation to generate insightful statements from the table data structure which may then be stored as annotations, metadata or a separate but linked data structure to the source of content, col. 13, line 2-6).
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 3 and is similarly rejected.
Claims 23, 25,  6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Yanase et al. (U.S. Pub. No. 2012/0072387 A1).
Regarding claim 23, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 2, do not explicitly disclose: establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; storing the inclusion relationship into the repository. 
Yanase teaches: establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body (Yanase teaches all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); and storing the inclusion relationship into the repository (Yanase teaches the data storing unit 1040 registers the entity identifier and the above-mentioned attribute identifier in association with each other, then entity identifier/attribute identifier correspondence table show in Fig. 10, paragraph [0188], line 5-8; the knowledge network represents animal species classification, a beginning point of an arrow indicates a superclass, whereas a terminal point of the arrow indicates a subclass, each connection in this knowledge network indicates an inclusion relationship, where a higher-level entity includes a lower-level entity, paragraph [0496], line 4-9).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; storing the inclusion relationship into the repository into methods and system for answering to user question of Imielinski.
Motivation to do so would be to include e establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; storing the inclusion relationship into the repository provide a knowledge base system capable of representing a meaning of an entity or an attribute independently of a language (Yanase, paragraph [0026]).
Regarding claim 6, Imielinski as modified by Brewster and Yanase teach all claimed limitations as set forth in rejection of claim 23, further teach: establishing word classes for words in the header and/or the table body, the words being used as word class names of corresponding word classes, and the word classes including the words and synonyms of the words (Yanase teaches a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; in the case where the same attribute is not included, it is convenient if a method of checking whether or not a similar attribute is included is available, paragraph [0254], line 1-3; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); wherein the establishing an inclusion relationship between the attribute information and corresponding contents in the table body comprises: establishing an inclusion relationship between the attribute information and corresponding word class names in the table body or header (Yanase teaches all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); and the storing the inclusion relationship into the repository further comprises: storing the word classes into the repository (Yanase teaches the data storing unit 1040 registers the entity identifier and the above-mentioned attribute identifier in association with each other, then entity identifier/attribute identifier correspondence table show in Fig. 10, paragraph [0188], line 5-8; the knowledge network represents animal species classification, a beginning point of an arrow indicates a superclass, whereas a terminal point of the arrow indicates a subclass, each connection in this knowledge network indicates an inclusion relationship, where a higher-level entity includes a lower-level entity, paragraph [0496], line 4-9).
As per claim 25, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 23 respectively and is similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 respectively and is similarly rejected.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Matekja et al. (U.S. Pub. No. 2013/0097497 A1).
Regarding claim 8, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the repository further comprises common knowledge points, the common knowledge points comprise question expressions and answer expressions (Imielinski, Fig. 4A-B, paragraph [0067], [0083]-[0084], [0100]-[0101], the questions may be parameterized questions; the answers may also be parameterized answers; the set of questions corresponding to ACTOR includes, for example: Who won best actor in 1969; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor; the answers corresponding to the answerable questions may be linked to the question and/or annotated to the table, the answers may be a parameterized answer linked to the parameterized quest), but do not explicitly disclose answer expressions do not include the title. 
Matekja teaches answer expressions do not include the title (the post function enables a user to generate a new discussion element or contribute to an existing discussion element, a title field may be omitted from each post, paragraph [0044], line 1-3 and 8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into the methods and system for answering the user question of Imielinski.
Motivation to do so would be to include answer expressions do not include the title to be focused on providing more useful content (Matekja, paragraph [0044], line 9).
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Devarakonda et al. (U.S. Pub. No. 2018/0137433 A1).
Regarding claim 10, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the matching question and answer knowledge points in a repository according to the request information comprises: matching the request information from a user with question and answer knowledge points in the repository according to semantic similarity calculation (Imielinski, paragraph [0097]-[0100], query can be matched to a tag (e.g., annotated question) even though the query and tag do not match exactly, string distance methods are used to determine if the query is close enough to the tag according to a metric (threshold) of string distance; various string distance methods can be used to identify the similarity between a query and a tag) but do not explicitly disclose: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points.
Devarakonda teaches: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points (the question profiles provide a mechanism for selecting high confidence scoring QA pairs (where the score is greater than a specific threshold) from the unlabeled set of QA pairs to be included in the labeled set of QA pairs, paragraph [0026], line 11-15; generating a plurality of QA pairs for each unanswered questions and then selecting those that have the highest confidence of being a correct answer for the unanswered question, paragraph [0053], line 14-17).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into answer to the methods and system for answering the user question of Imielinski.
Motivation to do so would be to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points to implement a self-training engine of a question and answer system (Devarakonda, paragraph [0007], line 4-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1) and Devarakonda et al. (U.S. Pub. No. 2018/0137433 A1), further in view of Kim et al. (U.S. Pub. No. 2011/0153309 A1).
Regarding claim 11, Imielinski as modified by Brewster and Devarakonda teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result. 
Kim teaches: wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result (extract various elements for similarity calculation from the first-language sentence, in the case of the Korean language, the various elements include word, word segmentation, morpheme/speech part, sentence pattern, tense, affirmation/negation, modality information, and speech act representing the flow of conversation, the language processing unit extracts higher semantic information (lass information) together with respect to words such as a person name, place name, money amount, date, and numeral, paragraph [0017], line 4-11; the similarity calculation result by Equation (1) is expressed in the form of probability, a threshold value is set and it is determined whether the calculated similarity is higher than the threshold value, if the calculated similarity is higher than the threshold value, class information of the second-language sentence corresponding to the first-language sentence selected from the translated DB is translated and the translated result is transferred, paragraph [0019], line 1-8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result into the methods and system for answering the user question of Imielinski.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Imielinski et al. (U.S. Pub. No. 2007/0022109 A1) in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’).
Regarding claim 24, Imielinski as modified by Brewster teach all claimed limitations as set forth in rejection of claim 13, further teach automatically constructing an initial knowledge point by using at least two sorts of the attribute information (Imielinski, Fig. 4A-B, paragraph [0066]-[0068], [0083]-[0084], [0100]-[0101], with linguistic variation, the data is analyzed to identify, for example, synonyms, domain words, stop phrase stop phrases, and meaningless words, using this information, parameterized question can be identified, which can be annotated to the view; the columns 56, 58 and 60 are tagged with questions answerable by the data based on analysis; the questions may be parameterized questions; the answers may also be parameterized answers; the set of questions corresponding to ACTOR includes, for example: Who won best actor in 1969; the set of questions corresponding to TIME, include, for example: what year did John Wayne win best actor; the answers corresponding to the answerable questions may be linked to the question and/or annotated to the table, the answers may be a parameterized answer linked to the parameterized question; the answer is “John Wayne won Best Actor in 1969 for his role in the movie True Grit”); but do not explicitly disclose adjusting each initial knowledge point to obtain a question and answer knowledge point (Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0114]-[0116], the resolution search for searching starting with at least 2 search attributes such as Name and Address for matching with record contained such information, which is interpreted as an initial knowledge point; paragraph [0144]-[0146], executing the resolution search with Name, Address, Phone for matching record contained such information, noted, the resolution search ‘Name, Address, Phone’ is an adjustment to the initial resolution search ‘Name, Address’).
Allen Thomas teaches adjusting each initial knowledge point to obtain a question and answer knowledge point (paragraph [0148], paragraph [0072], line 10-14, paragraph [0114]-[0116], the resolution search for searching starting with at least 2 search attributes such as Name and Address for matching with record contained such information, which is interpreted as an initial knowledge point; paragraph [0144]-[0146], executing the resolution search with Name, Address, Phone for matching record contained such information, noted, the resolution search ‘Name, Address, Phone’ is an adjustment to the initial resolution search ‘Name, Address’).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the question expression including at least two attribute information of two or more sorts of attribute information into methods and system for answering user question of Imielinski.
Motivation to do so would be to include the question expression including at least two attribute information of two or more sorts of attribute information creating a search that returns better results (Allen Thomas, paragraph [0033], line 2-3).
As per claim 26, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 24 and is similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/            Supervisory Patent Examiner, Art Unit 2168